Cite as 2017 Ark. 105


                   SUPREME COURT OF ARKANSAS.
                                       No. CR-17-35


DEONTAE FULTON                                   Opinion Delivered March 16, 2017
                              PETITIONER
                              PRO SE MOTION FOR RULE ON CLERK
V.                            TO PROCEED WITH MOTION FOR
                              BELATED APPEAL WITHOUT A
 STATE OF ARKANSAS            CERTIFIED RECORD
                   RESPONDENT [PULASKI COUNTY CIRCUIT COURT
                              NO. 60CR-13-2648]

                                                 MOTION DENIED.


                                      PER CURIAM

        In 2015, petitioner Deontae Fulton was found guilty by a jury in the Pulaski County

 Circuit Court of first-degree murder and sentenced to 420 months’ imprisonment. The

 Arkansas Court of Appeals affirmed. Fulton v. State, 2016 Ark. App. 28.

        Now before us is Fulton’s pro se motion for rule on clerk in which he seeks leave to

 proceed in this court with a motion for belated appeal of an unspecified order without a

 certified record of the lower court proceedings. He contends in the motion that he cannot

 provide the certified record needed to appeal because he is indigent.

        The motion is denied. Without a certified record, we have no foundation for

 assuming jurisdiction in a matter. See Cook v. State, 2016 Ark. 143 (per curiam); see also

 Young v. State, 2009 Ark. 608 (per curiam). We have consistently held that, without a

 certified record to establish jurisdiction, a motion for belated appeal cannot be filed and

 acted on by this court. Bannister v. State, 2013 Ark. 412, at 2 (per curiam), see also Croston

 v. State, 2012 Ark. 183 (per curiam) (Petitioner’s motion for belated appeal could not be
                                    Cite as 2017 Ark. 105

filed as petitioner had failed to provide the certified record necessary to file such a motion.);

see also Williams v. Helena Reg’l Med. Ctr., 2012 Ark. 126 (per curiam); Threadford v. Hobbs,

2011 Ark. 468 (per curiam).

       Motion denied.




                                                2